946 F.2d 1567
292 U.S.App.D.C. 87
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America,v.Kevin D. JAMESON, Appellant.
No. 90-3203.
United States Court of Appeals, District of Columbia Circuit.
Sept. 16, 1991.

Appeal from the United States District Court for the District of Columbia, Cr. No. 89-00138-02;  Oberdozler, J.
Before HARRY T. EDWARDS, RUTH B. GINSBURG and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal from a judgment of conviction was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.   The court is satisfied that appropriate disposition of the appeal does not warrant a published opinion.   See D.C.Cir. R. 14(c).


2
Appellant Jameson challenges only the district court's June 14, 1989 denial of his motion to suppress evidence.   He assails as overbroad the search warrant under which the evidence was obtained.   Jameson, however, did not show an affiliation with the premises described in the warrant extending beyond his presence there.   Moreover, the record fully supports the district court's finding that close police surveillance of the house in question supplied "no basis for even suspecting ... that it was an apartment building [or multi-family dwelling]."  Consequently, the district court correctly concluded that the warrant was not overbroad.   It is accordingly


3
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. R. 15(b)(2).